Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment/Notice of Allowability
1.	Preliminary amendment filed 10/19/20 is acknowledged. Claims 32, 33 & 36-40 are present and under consideration.
2.	Applicant’s election without traverse of Group 3 (claims 36, 39 & 40) in the reply filed on 8/18/21 is acknowledged.
3.	Since the claims are in condition for allowance, the non-elected claims 32, 33, 37 & 38 without traverse are cancelled.
4.	Claims 36, 39 & 40 are allowed subject to the following Examiner’s amendment.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was not required since the election of Group III was an election without traverse.
Cancel claims 32, 33, 37 & 38 without prejudice.
5.	The following is an examiner's statement of reasons for allowance: 
	Following a diligent search in various patent, structural & non-patent data bases it is determined that claims 36, 39 & 40 drawn to method for preparing a compound of formula (N): 
    PNG
    media_image1.png
    135
    261
    media_image1.png
    Greyscale
comprising: (a) contacting a compound of formula (P): 

    PNG
    media_image2.png
    199
    263
    media_image2.png
    Greyscale
or a solvate or a hydrate thereof, with a ketoreductase under conditions sufficient to form a compound of formula (V): 
    PNG
    media_image3.png
    187
    253
    media_image3.png
    Greyscale
and (b) contacting a compound of formula (V) with a base under conditions sufficient to form a compound of formula (N), wherein R.sup.4 is C.sub.1-3 alkyl and R.sup.5 is an optionally substituted C.sub.1-6 alkyl or an optionally substituted C.sub.1-6 aryl, are unobvious and patentable over prior art of record. 
6.	Information Disclosure Statements filed 7/9/20, 10/19/20 & 8/18/21 are acknowledged. Signed copies of the same are provided with this Office Action.
7.	Drawings filed 7/9/20 are acknowledged.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940.  The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 408 918 7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652                                                                                                                                                                                     
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940